Case 2:20-cv-02924-DMG-PVC Document 64-6 Filed 05/01/21 Page 1 of 2 Page ID #:1495




                 6-UNREDACTED Exhibit 18 to
                  Supp. Jenkins Dec. ISO Supp.
                    Opposition [Doc. 47-18]
Case
  Case
     2:20-cv-02924-DMG-PVC
        2:20-cv-02924-DMG-PVC
                            Document
                              Document
                                     64-6
                                        49-7
                                           Filed
                                             (Ex 05/01/21
                                                 Parte) Filed
                                                          Page04/18/21
                                                                2 of 2 Page
                                                                        PageID
                                                                             2 #:1496
                                                                               of 2
                                 Page ID #:1024                                 EXHIBIT
                                                                                      8
                                                                             JAMES ROBERTSON
                                                                                 3/26/2021
                                                                               Kyung Lee-Green, CSR
